— Per curiam.
— The statute creates the lien, the transcript gives notice of it; and when that is accomplished, all is accomplished. No particular form is prescribed, and the descriptive words “transcript or extract,” used disjunctively,to make the one an equivalent for the other, are not very precise. A transcript would be a copy; but of what ? Surely not of the whole administration account; and a transcript of the figures at the foot of it would be insensible. So would be an extract of a part of it. The legislature evidently meant an abstract, or, in other words, a con*211densation. of the substance; and it would have been difficult to find any other form of it better adapted to the purpose, than the one used in this instance. It imbodies the substance so clearly, that a purchaser could not be misled by it. 'Similar certificates are employed in almost every instance; and it would do infinite mischief if a lien founded on one of them were to be avoided.
Order of the Common Pleas reversed and rule discharged.